Citation Nr: 0831014	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-06 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for liver disease, to 
include hepatitis C and cirrhosis.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for alcoholism, and 
entitlement to service connection for alcoholism and drug 
abuse as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1973 to September 1976.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2005 rating decision of the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case is currently under the jurisdiction of the Denver, 
Colorado, RO.  In July 2008, a videoconference hearing was 
held before the undersigned.  A transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  An unappealed December 2002 rating decision denied 
service connection for PTSD, based essentially on a finding 
that the veteran did not have PTSD.

2.  Evidence received since the December 2002 rating decision 
includes outpatient records noting a diagnosis of PTSD; 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for PTSD; and raises a 
reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding 
that the veteran has PTSD.

4.  An unappealed November 1999 rating decision denied 
service connection for liver disease, based essentially on a 
finding that the veteran's hepatitis C was due to willful 
misconduct (use of intravenous drugs) in service.

5.  Evidence received since the November 1999 rating decision 
includes a VA treatment provider's statement that a "mass 
vaccination" in service was the "most likely source" of 
the veteran's hepatitis C infection; relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for liver disease; and raises a reasonable 
possibility of substantiating the claim.

6.  The preponderance of the evidence shows that the most 
likely cause of the veteran's Hepatitis C was his intravenous 
drug use.

7.  An unappealed February 2002 rating decision denied 
service connection for a left knee disability because such 
disability was not shown to be related to service.

8.  Evidence received since the February 2002 rating decision 
does not show a left knee injury in service, and does not 
relate the veteran's current left knee disability to his 
service; it does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating such claim.

9.  An unappealed November 1999 rating decision denied 
service connection for the veteran's alcohol abuse as not a 
compensable disability; he has attempted to reopen a claim of 
service connection for primary alcoholism, and also seeks 
service connection for alcoholism and drug abuse as secondary 
to PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for PTSD may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2007).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 
3.304(f) (2007).

3.  New and material evidence has been received, and the 
claim of entitlement to service connection for liver disease 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2007).

4.  Service connection for liver disease, to include 
hepatitis C and cirrhosis, is not warranted.  38 U.S.C.A. § 
1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303 (2007).

5.  Evidence received since the February 2002 rating decision 
is not new and material and the claim of service connection 
for a left knee disorder may not be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

6.  Evidence received since the November 1999 rating decision 
is not new and material and the claim of service connection 
for primary alcoholism may not be reopened; the claim of 
service connection for alcoholism and drug abuse as secondary 
to PTSD lacks legal merit.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a). The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)). .  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the rating decision on appeal, the appellant was 
advised of VA's duties to notify and assist in the 
development of his appeal.  An October 2004 letter instructed 
the appellant that, since his claims of service connection 
for left knee disorder and alcoholism and substance abuse had 
been subject to previous final denials, in order for him to 
reopen his claims he needed to submit new and material 
evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This 
letter explained what kind of evidence would be new and 
material, the basis of the previous denials, and what the 
evidence must show to substantiate claims of service 
connection.  He has had ample opportunity to respond and to 
supplement the record.  Furthermore, with respect to the 
attempt to reopen a claim for service connection for 
alcoholism/drug abuse, the Kent notice is not critical since 
there is no legal merit to the secondary service connection 
claim, and misconduct bars the direct service connection 
claim.  As for the appeals to reopen claims of service 
connection for PTSD and liver disease, inasmuch as the 
determinations below reopen the claims and consider them de 
novo, and Kent notice defect is harmless.

Regarding the underlying claims of service connection for 
PTSD and liver disease, the veteran was advised of VA's 
duties to notify and assist in the development of the claims 
prior to the initial adjudication of his claims.  The October 
2004 letter explained the evidence necessary to substantiate 
his claims, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.

The veteran's service treatment records (STRs) and pertinent 
treatment records have been secured.  The RO arranged for a 
VA psychiatric examination in January 2005.  He has not been 
provided with a VA examination to address his liver disorder 
claim; however review of the record indicates such 
examination is not necessary.  The record does not include 
evidence of such disability in service; there is no true 
indication that it might be related to service more than 
three decades earlier.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim." 
38 U.S.C.A. § 5103A(a)(2).  Regarding the left knee claim, 
the duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. § 3.159 
(c)(4)(iii).  The appellant has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met. Accordingly, the Board will address the merits 
of the claims.

II.  Legal Criteria, Factual Background, and Analysis

General New and Material Evidence & Service Connection 
Criteria

An unappealed rating decision is final based on the evidence 
of record at the time of such determination.  38 U.S.C.A. § 
7105.  However, if new and material evidence is presented or 
secured with respect to the claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Regarding materiality, the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim but that the evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for the last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.

38 U.S.C.A. §§ 105(a), 1110 preclude compensation where the 
"disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  The Federal 
Circuit has held that these sections preclude compensation 
for 1) a primary alcohol abuse disability incurred during 
service, and 2) any secondary disability (such as cirrhosis 
of the liver) resulting from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).

However, disability compensation may be paid for an alcohol 
abuse disability that is due to a service-connected 
disability.  Allen, 237 F.3d. at 1376.  Such compensation is 
only available where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful misconduct.  Id. at 1381.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals. Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

PTSD

A December 2002 rating decision denied service connection for 
PTSD based on a finding that the veteran did not have a 
confirmed diagnosis of PTSD or credible supporting evidence 
that the claimed in-service stressor actually occurred.  The 
veteran did not appeal that decision and it became final.  38 
U.S.C.A. § 7105.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f). 

Relevant evidence of record at the time of the December 2002 
rating decision included a VA psychiatric examination dated 
in October 2002 that diagnosed major depressive disorder 
secondary to polysubstance dependence and found that the 
veteran did not meet the criteria for a diagnosis of PTSD; 
and VA mental health treatment records showing counseling for 
PTSD.

Evidence received since December 2002 includes more recent VA 
mental health treatment records showing treatment for PTSD as 
well as a May 2008 statement from a VA physician that 
indicated that the veteran had been treated since 1998 for 
various conditions including PTSD.

Because the veteran's claim was previously denied based, in 
part, on a finding that there was no medical diagnosis of 
PTSD, and because the VA physician's statement and treatment 
records show a diagnosis of PTSD, this additional evidence 
received relates to an unestablished fact necessary to 
substantiate a claim of service connection for PTSD.  The 
additional evidence received raises a reasonable possibility 
of substantiating the claim, and is new and material.  Hence, 
the claim may be reopened. 38 C.F.R. § 3.156(a).

De Novo Review

The veteran contends that he has PTSD related to an incident 
during basic training when he witnessed a fellow soldier lose 
a finger in an accidental shooting on a rifle range. 

VA outpatient treatment records show the veteran was seen in 
a PTSD support group in 2002 and 2003.  

A VA psychiatric evaluation in October 2002 found major 
depressive disorder secondary to polysubstance dependence and 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  

VA psychiatric examination in January 2005 found major 
depressive disorder; polysubstance abuse in remission; and 
personality disorder not otherwise specified.  The examiner 
noted the veteran's report of witnessing the shooting 
accident, but stated that "the veteran does not describe 
symptoms typical of [PTSD]."

The veteran's VA primary care physician indicated in a May 
2008 letter that he had been treated for various conditions, 
including PTSD, for several years.

The record includes outpatient records of treatment in a PTSD 
clinic, however there is no definite diagnosis of PTSD.  On 
the two VA psychiatric examinations of record, in October 
2002 and January 2005, the examiner specifically opined (with 
explanation of rationale) that the veteran did not have PTSD.  

As the competent evidence of record does not include a 
diagnosis of PTSD based on identified supporting symptoms and 
related to a stressor event in service, the preponderance of 
the evidence is against a finding that the veteran has such 
disability.  The threshold requirement for establishing 
service connection is not met.  Hence, the claim must be 
denied.

Liver Disease

A November 1999 rating decision denied service connection for 
liver disease based on a finding that the veteran's hepatitis 
C was not related to his period of active duty.  The veteran 
did not appeal that decision and it became final.  
38 U.S.C.A. § 7105.  

Evidence of record at the time of the November 1999 rating 
decision included the veteran's STRs, which showed no liver 
pathology or findings, and an August 1999 VA treatment record 
that noted the veteran's reported history of sharing needles 
with another soldier in service, and diagnosed hepatitis C 
with elevated liver function.  

Evidence added to the record since November 1999 includes a 
June 2006 VA treatment record that included a diagnosis of 
end-stage liver disease; a February 2008 treatment record 
that included a diagnosis of cirrhosis of the liver; and an 
April 2008 VA treatment record that noted the veteran denied 
any history of intravenous drug use and included a statement 
from a VA treatment provider that the veteran "had mass 
vaccination in 1973, and this is the most likely source of 
his HCV infection as far as this provider can determine...Pt. 
also remembers becoming very sick after his mass vaccination, 
but does not remember becoming jaundiced."

Because the veteran's claim was previously denied because 
there was no evidence of a nexus between the veteran's 
current liver disease and his service (apart from intravenous 
drug use that would be considered willful misconduct and a 
bar to benefits) and because the April 2008 treatment record 
includes a statement relating the veteran's hepatitis C to a 
vaccination in service, this additional evidence received 
relates to an unestablished fact necessary to substantiate a 
claim of service connection for liver disease.  The 
additional evidence received raises a reasonable possibility 
of substantiating the claim, and is new and material.  Hence, 
the claim may be reopened. 38 C.F.R. § 3.156(a).

De Novo Review

The veteran's STRs showed no liver pathology or findings; 
there is no record of any reaction to vaccine.  On the report 
of medical history completed by the veteran shortly before 
separation from service in September 1976, he checked "no" 
next to the question of whether he had ever had an adverse 
reaction to serum, drug, or medicine.  

A diagnosis of hepatitis C was noted on an August 1999 VA 
treatment record.  The veteran reported a history of sharing 
needles with another soldier in service, which the examiner 
noted "may be the source of his hepatitis C."  

A June 2006 VA treatment record included a diagnosis of end-
stage liver disease.  A February 2008 treatment record 
included a diagnosis of cirrhosis of the liver.  

In an April 2008 VA treatment record, it was noted the 
veteran denied any history of intravenous drug use, blood 
transfusions, cocaine use with shared straws/bills, and 
tattoos.  The VA treatment provider stated that the veteran 
"had mass vaccination in 1973, and this is the most likely 
source of his HCV infection as far as this provider can 
determine...Pt. also remembers becoming very sick after his 
mass vaccination, but does not remember becoming jaundiced."

The Board rejects as baseless the veteran's allegations tying 
his hepatitis C to a reaction to vaccination in service.  
There is no competent evidence supporting this allegation, 
and the veteran denied any such adverse reaction at the time 
of his separation from service.

While an April 2008 VA treatment provider offered an opinion 
that appears to support the veteran's claim, it is 
insufficient, on its own, to establish a nexus between the 
veteran's hepatitis C and a vaccination in service.  First, 
as noted, there is no objective evidence supporting this 
event.  More importantly, the veteran's reported history 
relied on by this examiner, in which he denied any 
intravenous drug use, is inconsistent with the statement by 
the veteran to the August 1999 VA physician in which he 
admitted such use.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Hence, the Board finds this statement, which is 
based on a reported history that is not found to be credible, 
is far less persuasive than that of the August 1999 VA 
physician that attributed the veteran's hepatitis C to 
sharing of needles.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995). 
The Board finds that the persuasive evidence of record 
demonstrates that the veteran has hepatitis C and cirrhosis 
that is attributable to his use of intravenous drugs (most 
likely during service).  VA is barred from granting benefits 
for disability that is a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

The veteran's belief that his hepatitis C is related to non-
misconduct events in service, cannot be considered competent 
evidence, as he is a layperson, untrained in determining 
medical diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In summary, the preponderance of the evidence shows that the 
most likely cause of the veteran's hepatitis C (and resulting 
cirrhosis) was intravenous drug use.  Consequently, the 
preponderance of the evidence is against the claim, and it 
must be denied.

Left Knee

An unappealed February 2002 rating decision denied service 
connection for a left knee disorder on the basis that such 
disability was not shown in service or otherwise related to 
service.  That decision is final. 38 U.S.C.A. § 7105.

Evidence of record at the time of the February 2002 decision 
included the veteran's STRs, which show no complaints or 
findings related to his left knee; his service separation 
examination in September 1976 that noted normal lower 
extremities clinical evaluation; a December 1997 VA 
examination report that did not include any complaints 
related to the left knee; a June 1998 VA physical therapy 
evaluation that noted the veteran's report of old left knee 
injury, with findings of left knee pain probably due to 
ligament or meniscal tear; a January 1999 VA treatment record 
showing the veteran reported recurrent subluxation of the 
left knee since an injury in high school; and his statement 
to the effect that he injured his left knee on a march in 
basic training.

Evidence received since the February 2002 rating decision 
includes more recent VA outpatient treatment records, which 
do not contain any evidence relating his knee complaints to 
service; and the testimony of the veteran before the 
undersigned that attributes his left knee complaints to the 
march in basic training.

While the additional evidence received is new because it was 
not previously of record and considered, it is not material 
to the claim.  There continues to be no competent evidence 
showing a left knee injury in service, or of a nexus between 
current left knee disability and service.  The veteran's 
testimony is cumulative of written statements of record at 
the time of the February 2002 rating decision.

In light of the foregoing, the Board finds that the 
additional evidence received since February 2002 does not 
pertain to the unestablished fact necessary to substantiate 
the claim of service connection for left knee disability, 
does not raise a reasonable possibility of substantiating the 
claim, and is not new and material.  Accordingly, the claim 
may not be reopened.

Alcoholism and Drug Abuse

An unappealed November 1999 rating decision denied service 
connection for alcoholism as not a compensable disability.  
That decision is final.  38 U.S.C.A. § 7105.

Evidence of record both before, and received subsequent to, 
the November 1999 rating decision establishes that the 
veteran has been treated for alcoholism and polysubstance 
abuse.  

As noted above, 38 U.S.C.A. §§ 105(a) and 1110 prohibit 
compensation where the "disability is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs."  The Federal Circuit has held that these sections 
preclude compensation for 1) a primary alcohol abuse 
disability incurred during service, and 2) any secondary 
disability (such as cirrhosis of the liver) resulting from 
primary alcohol abuse during service.  Allen v. Principi, 237 
F.3d 1368, 1376 (Fed. Cir. 2001).  However, disability 
compensation may be paid for an alcohol abuse disability that 
is due to a service-connected disability.  Allen, 237 F.3d. 
at 1376.  Such compensation is only available where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful misconduct.  Id. at 
1381.

There is no basis for reopening the previously denied claim.  
Primary alcoholism is still a disability that is not 
compensable.  The law is dispositive in this matter and the 
claim to reopen must be denied because of the absence of 
legal merit or entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Regarding the claims of service connection for alcoholism and 
drug abuse as secondary to PTSD, a threshold legal 
requirement for substantiating a claim of secondary service 
connection is that the primary disability on which a claim of 
secondary service connection is based must be service 
connected.  38 C.F.R. § 3.310.  Service connection for PTSD 
was (and remains) denied.  Hence, the claim of service 
connection for alcoholism and drug abuse as secondary to PTSD 
is legally insufficient, and must be denied as lacking legal 
merit.  See Sabonis, supra.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted; service connection for PTSD is denied on de novo 
review.

The appeal to reopen a claim of service connection for liver 
disease is granted; service connection for liver disease, 
including hepatitis C and cirrhosis, is denied on de novo 
review.

The appeal to reopen a claim of service connection for a left 
knee disorder is denied.

The appeal to reopen a claim of service connection for 
alcoholism and/or to establish service connection for 
alcoholism and drug abuse as secondary to PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


